 
Exhibit 10.20.6
 
AMENDMENT NUMBER ONE TO AMENDED AND RESTATED CREDIT AGREEMENT
 
This AMENDMENT NUMBER ONE TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of April 8, 2013 is entered into by and between JMP GROUP
LLC, a Delaware limited liability company (“Borrower”), and CITY NATIONAL BANK,
a national banking association (“Lender”), and in light of the following:
 
W I T N E S S E T H
 
WHEREAS, Borrower and Lender are party to that certain Amended and Restated
Credit Agreement, dated as of October 11, 2012 (as amended, restated,
supplemented, or otherwise modified from time to time, the “Credit Agreement”);
 
WHEREAS, Borrower has requested that Lender make certain amendments to the
Credit Agreement; and
 
WHEREAS, upon the terms and conditions set forth herein, Lender is willing to
accommodate Borrower’s requests.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
 
1.           DEFINITIONS.  Capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed to them in the Credit Agreement,
as amended hereby.
 
2.           AMENDMENTS TO CREDIT AGREEMENT.
 
a.           Clause (a) of the definition of Final Revolving Commitment
Termination Date is hereby amended by replacing the reference to “August 24,
2013” with “April 30, 2014”.


b.           The definition of Term Loan B Closing Date is hereby amended by
replacing the reference to “March 31, 2013” with “April 30, 2013”.


c.           Section 2.1B(a) of the Credit Agreement is hereby amended by
replacing the reference to “March 31, 2013” with “April 30, 2013”.


d.           Section 2.1B(b) of the Credit Agreement is hereby amended by
replacing the reference to “March 31, 2013” with “April 30, 2013”.


e.           Section 2.3(e) of the Credit Agreement is hereby amended and
restated in its entirety as follows:


“(e) On the Final Revolving Commitment Termination Date, the outstanding
principal balance of all Revolving Loans shall be deemed converted into a single
term loan, which shall be repayable in 14 quarterly principal installments
commencing on June 1, 2014 and continuing on the first day of each fiscal
quarter of Borrower thereafter, (i) the first seven of which shall be in an
amount equal to the 3.75 percent times the outstanding principal balance of such
term loan as of the date of conversion and (ii) the second seven of which shall
be in an amount equal to the 5.00 percent times the outstanding principal
balance of such term loan as of the date of conversion, with all unpaid amounts
due and payable on the Final Payment Date.”
 
 
1

--------------------------------------------------------------------------------

 


3.           REPRESENTATIONS AND WARRANTIES.  Borrower hereby represents and
warrants to Lender as follows:
 
a.           Borrower has the requisite power and authority to execute and
deliver this Amendment and the authority to perform its obligations hereunder
and under the Loan Documents to which it is a party.  The execution, delivery,
and performance of this Amendment and the performance by Borrower of each Loan
Document to which it is a party (i) have been duly approved by all necessary
action and no other proceedings are necessary to consummate such transactions;
and (ii) are not in contravention of (A) any law, rule, or regulation, or any
order, judgment, decree, writ, injunction, or award of any arbitrator, court or
governmental authority binding on it, (B) the terms of its organizational
documents, or (C) any provision of any contract or undertaking to which it is a
party or by which any of its properties may be bound or affected;
 
b.           This Amendment has been duly executed and delivered by
Borrower.  This Amendment will, upon its effectiveness in accordance with the
terms hereof, and each Loan Document to which Borrower is a party is the legal,
valid and binding obligation of Borrower, enforceable against Borrower in
accordance with its terms, and is in full force and effect except as such
validity and enforceability is limited by the laws of insolvency and bankruptcy,
laws affecting creditors’ rights and principles of equity applicable hereto;
 
c.           No injunction, writ, restraining order, or other order of any
nature prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein has been issued and remains in force by any Governmental
Authority against Borrower;
 
d.           Borrower does not have any actual or potential claim or cause of
action against Lender for any actions or events occurring on or before the date
hereof, and Borrower hereby waives and releases any right to assert same;
 
e.           No Default or Event of Default has occurred and is continuing on
the date hereof or as of the date of the effectiveness of this Amendment after
giving effect to this Amendment; and
 
f.           The representations and warranties in the Credit Agreement and the
other Loan Documents are true and correct in all material respects (except to
the extent qualified by materiality, then such representations and warranties
are true and correct in all respects) on and as of the date hereof, as though
made on such date (except to the extent that such representations and warranties
relate solely to an earlier date).
 
 
2

--------------------------------------------------------------------------------

 
 
4.           CONDITIONS PRECEDENT TO THIS AMENDMENT  The satisfaction of each of
the following shall constitute conditions precedent to the effectiveness of this
Amendment and each and every provision hereof:
 
a.           Lender shall have received this Amendment, duly executed by
Borrower, and the same shall be in full force and effect;
 
b.           Lender shall have received a reaffirmation and consent
substantially in the form attached hereto as Exhibit A, duly executed and
delivered by each Subsidiary of Borrower that is listed on the signature pages
thereof;
 
c.           The representations and warranties in the Credit Agreement and the
other Loan Documents shall be true and correct in all respects on and as of the
date hereof, as though made on such date (except to the extent that such
representations and warranties relate solely to an earlier date);
 
d.           No Default or Event of Default shall have occurred and be
continuing as of the date of the effectiveness of this Amendment after giving
effect to this Amendment; and
 
e.           No injunction, writ, restraining order, or other order of any
nature prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force by any
Governmental Authority against Borrower.
 
f.           All other documents and legal matters in connection with the
transactions contemplated by this Amendment shall have been delivered, executed,
or recorded and shall be in form and substance reasonably satisfactory to
Lender.
 
5.           AGREEMENTS.   This Amendment has been entered into without force or
duress, of the free will of Borrower, and the decision of Borrower to enter into
this Amendment is a fully informed decision and Borrower is aware of all legal
and other ramifications of each decision.  It has read and understands this
Amendment, has consulted with and been represented by independent legal counsel
of its own choosing in negotiations for and the preparation of this Amendment,
has read this Amendment in full and final form, and has been advised by its
counsel of its rights and obligations hereunder and thereunder.


6.           PAYMENT OF COSTS AND FEES.  Borrower shall reimburse Lender on
demand for all of its actual out-of-pocket costs, expenses, fees and charges in
connection with the preparation, negotiation, execution and delivery of this
Amendment and any documents and instruments relating hereto (which costs may
include the reasonable fees and expenses of any attorneys retained by Lender).


7.           CONSTRUCTION.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA APPLICABLE TO CONTRACTS
MADE AND TO BE PERFORMED IN THE STATE OF CALIFORNIA.
 
 
3

--------------------------------------------------------------------------------

 
 
8.           ENTIRE AMENDMENT; EFFECT OF AMENDMENT.  This Amendment, and terms
and provisions hereof, the Credit Agreement and the other Loan Documents
constitute the entire understanding and agreement between the parties hereto
with respect to the subject matter hereof and supersedes any and all prior or
contemporaneous amendments or understandings with respect to the subject matter
hereof, whether express or implied, oral or written. Except for the amendments
to the Credit Agreement expressly set forth in Section 2, hereof, the Credit
Agreement and other Loan Documents shall remain unchanged and in full force and
effect. Except as expressly set forth herein, the execution, delivery, and
performance of this Amendment shall not operate as a waiver of or as an
amendment of any right, power, or remedy of the Lenders as in effect prior to
the date hereof.  The amendments set forth herein are limited to the specifics
hereof, shall not apply with respect to any facts or occurrences (or any
Subsidiary other than the New Subsidiaries) other than those on which the same
are based, shall not excuse future non-compliance with the Credit Agreement, and
shall not operate as a consent to any further or other matter, under the Loan
Documents.  To the extent any terms or provisions of this Amendment conflict
with those of the Credit Agreement or other Loan Documents, the terms and
provisions of this Amendment shall control.  This Amendment is a Loan Document.
 
9.           COUNTERPARTS; TELEFACSIMILE EXECUTION.  This Amendment may be
executed in any number of counterparts, all of which when taken together shall
constitute one and the same instrument and any of the parties hereto may execute
this Amendment by signing any such counterpart.  Delivery of an executed
counterpart of this Amendment by telefacsimile or electronic mail shall be
equally as effective as delivery of an original executed counterpart of this
Amendment.  Any party delivering an executed counterpart of this Amendment by
telefacsimile or electronic mail also shall deliver an original executed
counterpart of this Amendment, but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Amendment.
 
10.         EFFECT ON LOAN DOCUMENTS.


a.           The Credit Agreement, as amended hereby, and each of the other Loan
Documents shall be and remain in full force and effect in accordance with their
respective terms and hereby are ratified and confirmed in all respects.  Except
for the amendments to the Credit Agreement expressly set forth herein, the
Credit Agreement and other Loan Documents shall remain unchanged and in full
force and effect.  The execution, delivery and performance of this Amendment
shall not operate, except as expressly set forth herein, as a modification or
waiver of any right, power, or remedy of Lender under the Credit Agreement or
any other Loan Document.  The amendments set forth herein are limited to the
specifics hereof, and, except as expressly set forth herein, shall neither
excuse any future non-compliance with the Credit Agreement, nor operate as a
waiver of any Unmatured Event of Default or Event of Default.


b.           Upon and after the effectiveness of this Amendment, each reference
in the Credit Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or
words of like import referring to the Credit Agreement, and each reference in
the other Loan Documents to “the Credit Agreement”, “thereunder”, “therein”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as modified and amended hereby.


c.           To the extent any terms or provisions of this Amendment conflict
with those of the Credit Agreement or other Loan Documents, the terms and
provisions of this Amendment shall control.  To the extent that any terms and
conditions in any of the Loan Documents shall contradict or be in conflict with
any terms or conditions of the Credit Agreement, after giving effect to this
Amendment, such terms and conditions are hereby deemed modified or amended
accordingly to reflect the terms and conditions of the Credit Agreement as
modified or amended hereby.
 
 
4

--------------------------------------------------------------------------------

 


d.           This Amendment is a Loan Document.


e.           Unless the context of this Amendment clearly requires otherwise,
references to the plural include the singular, references to the singular
include the plural, the terms “includes” and “including” are not limiting, and
the term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or”.


11.           REAFFIRMATION OF OBLIGATIONS.  Borrower hereby restates, ratifies
and reaffirms each and every term and condition set forth in the Credit
Agreement and the other Loan Documents to which it is a party effective as of
the date hereof and as amended hereby.  Borrower hereby further ratifies and
reaffirms the validity and enforceability of all of the liens and security
interests in the Collateral heretofore granted, pursuant to and in connection
with any Loan Document to Lender as collateral security for the obligations
under the Loan Documents in accordance with their respective terms, and
acknowledges that all of such liens and security interests, and all Collateral
heretofore pledged as security for such obligations, continues to be and remain
collateral for such obligations from and after the date hereof, in each case
except as otherwise expressly provided in the Loan Documents.


12.           SEVERABILITY.  In case any provision in this Amendment shall be
invalid, illegal or unenforceable, such provision shall be severable from the
remainder of this Amendment and the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered as of the date first written above.
 
BORROWER:
JMP GROUP LLC,
a Delaware limited liability company
                   
By:
/s/ Joseph A. Jolson      
Joseph A. Jolson
Chief Executive Officer
 


 

 
 
 
 
 
 
[SIGNATURE PAGE TO AMENDMENT NUMBER ONE TO AMENDED AND RESTATED CREDIT
AGREEMENT]
 
 
 

--------------------------------------------------------------------------------

 
 
LENDER:
CITY NATIONAL BANK,
a national banking corporation
                   
By:
/s/ Eric Lo       Eric Lo       Vice President  


 


 
 
 
 
 
 
 
[SIGNATURE PAGE TO AMENDMENT NUMBER ONE TO AMENDED AND RESTATED CREDIT
AGREEMENT]


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
REAFFIRMATION AND CONSENT
 
All capitalized terms used herein but not otherwise defined herein shall have
the meanings ascribed to them in (a) that certain Amended and Restated Credit
Agreement entered into between JMP GROUP LLC, a Delaware limited liability
company (“Borrower”), and CITY NATIONAL BANK, a national banking association
(“Lender”), dated as of October 11, 2012 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), and (b) that
certain Amendment Number One to Amended and Restated Credit Agreement, dated as
of April 8, 2013 (the “Amendment”) by and among Borrower and Lender.  The
undersigned hereby (a) represents and warrants to Lender that the execution,
delivery, and performance of this Reaffirmation and Consent are within its
powers, have been duly authorized by all necessary action, and are not in
contravention of any law, rule, or regulation, or any order, judgment, decree,
writ, injunction, or award of any arbitrator, court, or governmental authority,
or of the terms of its charter or bylaws, or of any contract or undertaking to
which it is a party or by which any of its properties may be bound or affected;
(b) consents to the transactions contemplated by the Amendment and by each
amendment to any Loan Document executed on or before the date hereof;
(c) acknowledges and reaffirms its obligations owing to Lender under any Loan
Documents to which it is a party; and (d) agrees that each of the Loan Documents
to which it is a party is and shall remain in full force and effect.  Although
each of the undersigned has been informed of the matters set forth herein and
has acknowledged and agreed to same, each understands that Lender has no
obligation to inform it of such matters in the future or to seek its
acknowledgment or agreement to future amendments, and nothing herein shall
create such a duty.  Delivery of an executed counterpart of this Reaffirmation
and Consent by telefacsimile or electronic mail shall be equally as effective as
delivery of an original executed counterpart of this Reaffirmation and
Consent.  Any party delivering an executed counterpart of this Reaffirmation and
Consent by telefacsimile or electronic mail also shall deliver an original
executed counterpart of this Reaffirmation and Consent but the failure to
deliver an original executed counterpart shall not affect the validity,
enforceability, and binding effect of this Reaffirmation and Consent.  This
Reaffirmation and Consent shall be governed by the laws of the State of
California.
 
[Signature page to follow.]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have each caused this Reaffirmation and
Consent to be executed as of the date of the Amendment.
 
 
 

 
HARVEST CAPITAL STRATEGIES LLC,
a Delaware limited liability company
                   
By:
/s/ Joseph A. Jolson     Title: Chief Executive Officer  


 
 


 


 
 
 
 
 
 
 
[SIGNATURE PAGE TO REAFFIRMATION AND CONSENT TO AMENDMENT NUMBER ONE TO AMENDED
AND RESTATED CREDIT AGREEMENT]